DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2019 has been entered.
Claims 1-10 are pending with claims 9-10 withdrawn as being drawn to a non-elected invention.  
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground of rejection.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  claims 1 and 2 state “removal cut for removing waste under the skin when the body is inserted”, the Examiner suggests adding “configured” or “adapted” before “for removing waste” in order to make it explicitly clear that the claim is not attempting to claim the body; claim 3 .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flom et al. (US 2012/0123448) in view of Prais et al. (US 2004/0030303) and Weisel (US 2013/0218173).
Regarding claims 1, 3, 4, 6, Flom discloses a bio paracentesis needle (Figures 1-25, where the needle is hollow and can be used to inject sutures and therefore is being interpreted as a bio paracentesis needle), comprising: a tube-shaped body having a hollow portion (Ref 10, 30; Figure 2; Para [0075]) through which a suture is inserted (Ref 30, S; Para [0077]); an insertion portion formed at an end of the body and configured to cut skin and insert the body (Ref 20, 22; Para [0075]; where insertion 
Flom discloses that the removal cut is disposed on the body at a distance from the insertion portion (Figure 2; where Ref 35 is spaced from Ref 22) but fails to explicitly disclose that the distance is about 1 mm to 2 mm from the insertion portion.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance that the removal cut is spaced from the insertion portion to be about 1 mm 
Flom discloses that the insertion portion has a first inclined but fails to disclose that the insertion portion has second and third inclined edges as claimed.
However, Prais teaches that it is well known for a hollow needle (Ref 110, 116; Figures 4-9) to include an insertion portion (Ref 120, 140; Figures 4-9) having a first inclined edge having a diagonal surface inclined downward in a direction from a top position of an outside surface of the body to the hollow portion (Figure 9 see below); a second inclined edge having a diagonal surface inclined upward in a direction from a bottom position of the outside surface of the body to the hollow portion (Figure 9 see below); and a third inclined edge having a diagonal surface inclined downward in a direction from an end of the first inclined edge to an end of the second inclined edge (Figure 9 see below), one end of the third inclined edge being the end of the first inclined edge and an opposite end of the third inclined edge being the end of the second inclined edge (Figure 9 see below); wherein the opposite end of the third inclined edge is shaped as a straight line perpendicular to the longitudinal direction of the body (Figure 9 see below); wherein two opposite sides of the second inclined edge 

    PNG
    media_image1.png
    557
    892
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion portion of Flom to have first, second and third inclined edges as described above as suggested by Prais, since such a modification results in a needle tip that requires less penetration force, thereby reducing the pain to the patient.
Flom discloses that a surface of the removal cut is formed inclined in an opposite direction of the insertion portion as shown above and in alternative embodiments shows that a first surface of the removal cut is formed perpendicular to a longitudinal direction of the body (Figure 48-60; Ref 135; 140, 145; Para [0117] but fails to explicitly disclose that in a single embodiment, one surface can be formed perpendicular to a longitudinal 
However, Weisel teaches a similar needle with a removal cut; where Weisel shows throughout the disclosure that the removal cut can have a variety of different configurations/profiles such as those illustrated in Figures 22a-d including a configuration where a first surface of the removal cut is formed perpendicular to a longitudinal direction of the body (Figure 22c; where the proximal surface of Ref 7” is show to be perpendicular to the longitudinal direction of the body), and a second surface of the removal cut is formed to be inclined in an opposite direction of the insertion portion (Figure 22c; distal ramp Ref 18) such that the removal cut is shaped as a "V" (Figures 22a, 22c; Ref 7, 7”, 16a, 16b, 16c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the removal cut of Flom to have a first surface formed perpendicular to the longitudinal direction and a second surface to be inclined in an opposite direction of the insertion portion to be shaped as a “V” as suggested by Weisel, since such a modification provides an alternate well known removal cut configuration that is used for the same purpose and would have yielded predictable results, namely, providing a removal cut that facilitates suture grasping and manipulation as suggested by both Flom and Weisel.
Regarding claim 2, 5, 7, Flom discloses a bio paracentesis needle (Figures 1-25, 48-60, where the needle is hollow and can be used to inject sutures and therefore is being interpreted as a bio paracentesis needle), comprising: a tube-shaped body having a hollow portion (Ref 10, 30; Figure 2; Para [0075]; Ref 110, 130; Figure 49; Para 
Flom discloses that the removal cut is disposed on the body at a distance from the insertion portion (Figure 2; where Ref 35 is spaced from Ref 22) but fails to explicitly disclose that the distance is about 1 mm to 2 mm from the insertion portion.

Flom discloses that the insertion portion has a first inclined but fails to disclose that the insertion portion has second and third inclined edges as claimed.
However, Prais teaches that it is well known for a hollow needle (Ref 110, 116; Figures 4-9) to include an insertion portion (Ref 120, 140; Figures 4-9) having a first inclined edge having a diagonal surface inclined downward in a direction from a top position of an outside surface of the body to the hollow portion (Figure 9 see above); a second inclined edge having a diagonal surface inclined upward in a direction from a bottom position of the outside surface of the body to the hollow portion (Figure 9 see above); and a third inclined edge having a diagonal surface inclined downward in a direction from an end of the first inclined edge to an end of the second inclined edge (Figure 9 see above), one end of the third inclined edge being the end of the first inclined edge and an opposite end of the third inclined edge being the end of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion portion of Flom to have first, second and third inclined edges as described above as suggested by Prais, since such a modification results in a needle tip that requires less penetration force, thereby reducing the pain to the patient.
Flom discloses that a first surface of the removal cut is formed perpendicular to a longitudinal direction of the body (Ref 135,140, 145; Figures 48-60) and in alternate embodiments discloses that he removal cut can have a different design but fails to explicitly disclose that in a single embodiment, one surface can be formed perpendicular to a longitudinal direction of the body and another surface can be inclined in a direction of the insertion portion.  
However, Weisel teaches a similar needle with a removal cut; where Weisel shows throughout the disclosure that the removal cut can have a variety of different configurations/profiles such as those illustrated in Figures 22a-d including a configuration where a first surface of the removal cut is formed perpendicular to a longitudinal direction of the body (Figure 22a; Ref 16c), and a second surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the removal cut of Flom to have a first surface formed perpendicular to the longitudinal direction and a second surface to be inclined in a direction of the insertion portion as suggested by Weisel, since such a modification provides an alternate well known removal cut configuration that is used for the same purpose and would have yielded predictable results, namely, providing a removal cut that facilitates suture grasping and manipulation as suggested by both Flom and Weisel.
Regarding claim 8, Flom discloses that the body is curved or bent (Ref 10; Figure 2; Para [0079]).  

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212.  The examiner can normally be reached on Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771